DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 14, 20, 27-29, 33, 34, 37, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Honey Badger Garden Gloves (“Badger Garden Gloves: The Gardening Tool That Fits Like a Glove” from www.honeybadgergloves.com) in view of Bevier (US 2009/0139007 A1).
Regarding claims 1 and 20, the Honey Badger Garden Gloves clearly discloses a digging glove for a plurality of human fingers (see pages 1-8, specifically page ), the digging glove comprising: 

for each glove finger, a digging claw member secured to the glove finger, each digging claw member comprising (annotated portion of page 4 shown below; although not all structures are identified, the structures are clearly shown in the photo; See also photo in page 2): 

    PNG
    media_image1.png
    454
    844
    media_image1.png
    Greyscale

Annotated Portion of Page 4 of The Honey Badger Garden Gloves

a top exterior surface that extends from an opening at a first end of the digging claw member for receiving the respective human finger to a tip of a claw-shaped end of the digging claw member; 
a bottom exterior surface that extends from the opening to the tip of the claw- shaped end, the bottom exterior surface comprising a first straight exterior section and a second curved exterior section that has a single 
an inner profile extending from the opening into the claw-shaped end, the inner profile comprising: 
a top interior surface corresponding to the top exterior surface and a bottom interior surface corresponding to the bottom exterior surface; 
a main chamber that includes an area within the inner profile between (i) a first straight interior section of the bottom interior surface corresponding to the first straight exterior section and (ii) a corresponding portion of the top interior surface; 
a finger tip seat formed by a first curved interior section of the bottom interior surface and a second straight interior section, wherein the first curved interior section curves up from an end of the first straight interior section towards the top interior surface and connects to the second straight interior section; and 
an isolation chamber that includes an area within the inner profile between (i) a second curved interior section of the bottom interior surface that curves down from an end of the second straight interior section opposite an end of the first curved interior section into a straight extension member that extends into the claw-shaped end and (ii) a corresponding curved interior section of the top interior surface, wherein the second curved interior 

The Honey Badger Garden Gloves do not include a tactile enhancement feature for the claw member of at least one glove finger.
Bevier teaches that it is old and well known in the glove art for the fingers of a glove to include a tactile enhancement feature (siping grooves 140 with contact areas 155) comprising multiple rows of a tacky material (see paragraph [0022] for materials used to enhance gripping ability; see also [0002] where “tackified surfaces” are known for enhancing gripping ability) projecting from the bottom exterior surface of the fingers, wherein each row of tacky material comprises multiple tacky material segments that alternate in direction forming an angle between each pair adjacent segments along the row (see FIG.1A), wherein “The siping grooves 140 remove liquid (e.g. water) from the contact surface 130 of the glove 100.” “Therefore, the contact surface 130 is kept substantially dry, even when exposed to wet conditions. A dry contact surface 130 is desirable because it provides better friction and grip. Therefore, removing liquid from the contact surface 130 would be extremely beneficial in increasing a wearer's gripping ability” (see paragraphs [0027]-[0028]).  See also FIGS.2-5G for other disclosed patterns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fingers of the glove, including the claw member of at least one glove finger of the Honey Badger Garden 

Regarding claims 2-4, 14, 27-29, 33, 34, 37, and 38, the combination of Honey Badger Garden Gloves (see annotated photo attached above) and Bevier further discloses:
wherein the isolation chamber extends partially within the claw-shaped end, per claims 2 and 27;
wherein the isolation chamber is sufficiently large enough to allow the insertion of a tip of a glove within the isolation chamber, per claims 3 and 28;  
wherein the claw-shaped end comprises a blunt end, a sharpened end, a concave end, a convex end, a jagged end, a rounded end, a flat end or a pointed end, per claim 4;
wherein the digging claw member is seamlessly attached to the glove finger to fixedly secure the digging claw member to the glove finger (see pages 1 and 3), per claim 14;
wherein, for each of the one or more glove fingers, the opening at the first end of the digging claw member is adjacent to, but not overlapping, a second knuckle portion of the glove finger, the second knuckle portion of the glove finger corresponding to a second knuckle from a tip of the human finger, per claim 29;  
wherein the curved section of the top exterior surface and the second curved section of the bottom exterior surface curve such that the tip of the claw-shaped end points in a direction parallel with a length of the glove finger, per clam 33;
per claim 34;
See annotated photo attached above.
wherein the multiple tacky material segments of each row of tacky material forms a zig zag pattern of tacky material (see FIG.1A and 2-5G of Bevier), per claim 37;
wherein each row of tacky material comprises a different length than each other row (see FIG.1A and 2-5G of Bevier), per claim 38.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Honey Badger Garden Gloves and Bevier, as applied to claim 5 above, and further in view of Buchalter (3,896,807). 
Regarding claim 11, the combination of Honey Badger Garden Gloves and Bevier of claim 1 does not include a moisturizing liner on an inner side of the glove, wherein the liner releases moisturizing agent after multiple uses of the glove and/or multiple washes.
Buchalter teaches that it is old and well known in the glove art to provide a moisturizing liner on an inner side of a glove, wherein the liner releases moisturizing agent after multiple uses of the glove and/or multiple washes, which creates heat and moisture required to release the moisturizing agent (oil phase of a cream foundation) in order to treat and/or prevent chapping or chafing of the skin (col.1, lines 5-15; col.2, line 51- col.3, line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Honey Badger Garden Gloves to include moisturizing liner as taught by Buchalter in order to treat and/or prevent chapping or chafing of the skin when using the gloves and therefore provide a digging glove with beneficial features.  Furthermore, it would have been obvious to one of ordinary skill in the art to place the agent on the inner side of the glove since the inner side of the glove has contact with the skin, and therefore releasing the agent directly on the skin to treat and/or prevent chapping or chafing of said skin.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Honey Badger Garden Gloves and Bevier, as applied to claim 1 above, and further in view of Kiger (US 4,867,246).
Regarding claim 16, the combination of Honey Badger Garden Gloves and Bevier of claim 1, but does not specify the form of removable attachment used in the digging glove, per column 2, lines 37-38 of Brittingham.
Kiger teaches a similar digging glove comprising a claw member (30) secured to a glove (10), and at least one detachable connection element to removably secure the digging claw member and the glove, wherein the detachable connection element comprises at least one of hook and loop fasteners (40 and 42 in FIG.3) or mechanical fasteners, which “enables removal thereof and use of the glove in a conventional manner” (col.2, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment of the Honey Badger Garden Gloves to use a removable hook and loop fasteners as taught by Kiger in order to enable removal of the digging claw member and use of the glove in a conventional manner.

Claims 17-19, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Honey Badger Garden Gloves and Bevier, as applied to claim 1 above, and further in view of Gierloff (US 5,014,792).
Regarding claims 17 and 18, the combination of Honey Badger Garden Gloves and Bevier of claim 1, does not disclose wherein the digging claw member comprises a removable claw tip, per claim 17; and a tool extension wherein the tool extension is removably attached to the digging claw member when the claw tip is detached from the claw tip profile, per claim 18. 
Gierloff teaches that it is known in the hand wearable tool art for the tip (23) of a similar digging tool to be removably attached (see FIG.6) and replaceable with other tool extensions (see fig.8-9), in order to provide a more adaptable tool.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Honey Badger Garden Glove such that the claw tip is removable and replaceable with other tool extensions, as taught by Gierloff, in order to provide a more adaptable digging glove.

Regarding claims 19, 35, 36, the combination of Honey Badger Garden Gloves and Bevier of claim 1 wherein the claw-shaped end comprises a concave shape that forms the tip, per claim 36; but does not include projections comprising at least one of thorns, teeth, spikes or fins along a whole surface or on each side of each digging claw member, per claims 19 and 35; or an additional tip or one or more claws, per claim 36.
Gierloff further teaches providing a similar garden glove tool with a plurality of projections comprising at least one of thorns, teeth, spikes or fins (23a and 26 in FIGS.8-9) on each side the claw member (25) or an additional tip (23 in FIG.7) or one or more additional claw-shaped end (26) that forms on each side of the claw-shaped end (see FIGS.8-9).  The “modified spike 23a which includes a plurality of arcuate cutting blades 26…. permit cutting of roots and stems during a garden cultivating and preparation.  In this manner, selective use of various spikes 23 or 23a may be utilized, dependent upon requirements of an individual.” (col.4, lines 3-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Honey Badger Garden Gloves to include a plurality of protrusions, as taught by Gierloff in order to permit other functions for the garden glove, including cutting of roots and stems, and thus providing a more adaptable garden gloves.  As Gierloff mentioned, various spikes and thus various arrangements of the spikes (such as along a whole surface or only on each side of the digging claw member) may be utilized dependent upon requirements of an individual.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 11, 14, 16-20, 27-29, 33-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Visokey et al. (US 2016/0081404 A1) discloses a similar digging glove comprising a similar tactile enhancement feature (150 in FIGS.2A-2B, 556 in FIGS.8A-8C, and 754 in FIGS.10A-10C) with alternate patterns a claimed, as previously mentioned in the rejection of claims 12-13 in the non-final rejection filed 08/03/2021.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671